DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim status
The examiner acknowledged the amendment made to the claims on 12/30/2021.
Claims 4, 8-9, 12-14, 16-26 and 28-29 are pending in the application. Claims 1-3, 5-7, 10-11, 15 and 27 are cancelled. Claims 4, 8-9, 16, 24-26 and 28 are currently amended. Claims 12-14 and 17-23 are previously presented. Claim 29 is newly presented. Claims 4, 8-9, 12-14, 16-26 and 28-29 are hereby examined on the merits.

Examiner Note
Any objections and/or rejections that are made in the previous actions and are not repeated below, are hereby withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 8, 12-14, 16-17, 25-26 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen US Patent Application Publication No. 2002/0182290 (hereinafter referred to as Nielsen) in view of Yoshiaki, JPH11318389 A (hereinafter referred to as Yoshiaki,  English Translation relied on for reference) and Hemung, "Properties of Tilapia Bone Powder and Its Calcium Bioavailability Based on Transglutaminase Assay", International Journal of Bioscience, Biochemistry and Bioinformatics, Vol. 3, No. 4, July 2013, pp. 306-309 (hereinafter referred to as Hemung).
 Regarding claims 4, 8, 12-14, 16-17 and 26, Nielsen teaches a method of preparing fish bone powder that has been produced from freshwater fish or marine fish ([0010]; e.g., anchovy, flatfish, salmon, tuna, etc.), comprising the steps of:
-pre-treating a fish bone ([0010; 0008]; e.g., the fish meat may be removed from the fish bones by a mechanical method, and the process comprises a step of dividing whole fish body into pieces, and the fish material may be waste from filleting);
-removing protein components from the fish bone with a protease enzyme (e.g., Protamex, which according to the instant specification page 11, line 20-23, is a complex of serine endopeptidase and metalloendopeptidase, [0037; 0023-0025; 0006]);
-drying the fish bone ([0019]);
-milling the fish bone to provide the fish bone powder ([0020]).
Nielsen is silent regarding the steps of removing meat from the fish bone, heating the fish bone at 80-120 ºC for 50-90 min, reducing the size of the fish bone to 0.5-1 cm, and washing the fish bone with water.
In the same field of endeavor, Yoshiaki teaches a method of preparing fish bone powder, comprising the steps of removing meat from the fish bone, heating (e.g., steaming) to remove adhering proteins, reducing the size of the fish bone to 0.2-0.5 cm 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Nielsen by subjecting the fish bone to the steps of removing meat from the fish bone, steaming to remove adhering proteins, reducing the size of the fish bone to 0.2-0.5 cm (e.g., 2-5 mm), and washing the shredded fish bone with water for the reason that those steps are known to be suitable in the art.
Steaming reads on using “hot water" and necessarily happens at a temperature that falls with the range recited in claims 4 and 26. The size as disclosed by Yoshiaki overlaps with the range recited in claims 4 and 26. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Yoshiaki teaches steaming but is silent regarding the duration. However, given that the purpose of steaming is to remove adhering proteins, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have varied the time such that adhering proteins could be sufficiently removed. As such, the time as recited in the claim is merely an obvious variant of the prior art.
Nielsen in view of Yoshiaki is silent regarding the step of removing non-polar components from the pre-treated fish bone with an alkali solution of 0.2-1% as recited in claims 4 or 26, or the mixing, heating and washing step as recited in claim 8.
In the same field of endeavor, Hemung teaches a method of preparing  fish bone powder comprising an alkaline treatment step in which fish bone is soaked in 0.8% NaOH solution at 90°C for 1 hour wherein the ratio of fish bone/NaOH of 1:2; after soaking, the fish bone is washed with water (page 306, column 2, II. B. Fish Bone Preparation). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Nielsen by including the aforementioned alkali treatment step since such a practice is known to be suitable. Given that the fish bone of Hemung was subjected to the same alkaline treatment as that recited in the claim, it logically follows that such a treatment could remove non-polar components from the fish bone.
The concentration of NaOH alkali solution, the mixing ratio, and the temperature of heating and the duration of heating as disclosed by Hemung fall within those recited in claims 4 and 8.
Further regarding claims 16-17 and 26, given that Nielsen in view of Yoshiaki and Hemung teaches a fish bone powder that is produced by a process that is essentially the same as the process recited in claim 4 or claim 26, it logically follows that the fish bone powder as disclosed by Nielsen in view of Yoshiaki and Hemung teaches the amounts of protein, fat, ash and minerals that fall within or overlap with or encompass those recited in claims 16-17 and 26. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). (MPEP 2112.01 I).
Regarding claim 25, Nielsen teaches a dosage amount of 0.1% ([0037]), which is very close to the dosage of 0.2% as claimed and prima facie a skilled artisan would have expected them to have the same property, given that both the claimed invention and Nielsen are directed to methods of degrading/removing proteins from fish bone with a protease such as a complex of serine endopeptidase and metalloendopeptidase. It has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (MPEP 2144.05). 
Further, Yoshiaki teaches an enzyme dosage of 0.3% or a broad range of 0.01-1% ([0014; 0010]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Nielsen by including the dosage as disclosed by Yoshiaki so as to assure that most of the adhering protein could be cleaved. The broad range as disclosed by Yoshiaki encompasses that recited in the claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Further, the dosage amount in an enzymolysis reaction is the general condition known by one of ordinary skill in the art to affect degree of enzymolysis, the amount of protein being degraded, reaction time, etc. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. (See MPEP 2144.05 II).	
Regarding claim 28, Nielsen in view of Yoshiaki and Hemung teaches what has been recited above but is silent regarding that the removal of the protein component is done at a pH from 8-8.5. However, the pH of an enzymatic reaction is among the general conditions known by one of ordinary skill in the art to affect the activity of the enzyme, and it is well known that Protamex is a complex of alkaline proteases that are more active in alkaline condition. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the pH to an alkaline level to ensure that the alkali proteases are in an active condition and protein is suitably removed. As such, the pH recited in the claim is merely an obvious variant of the prior art.
Regarding claim 29, Nielsen teaches that the protease enzyme being used is Protamex [0037; 0023-0025; 0006]), which according to the instant specification page 11, line 20-23, is a complex of serine endopeptidase and metalloendopeptidase.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen in view of Yoshiaki and Hemung as applied to claim 4 above, further in view of Masakatsu, JP2002238504A (hereinafter referred to Masakatsu, English Translation provided).
Regarding claims 18-20, Nielsen teaches milling the fish bone into powder and that the resultant product could be used for human or non-human animal consumption ([0031]). Nielsen in view of Yoshiaki and Hemung is silent regarding that the powder has a median diameter of the particle size distribution as recited in claims 18-20.
Masakatsu teaches fish bone powder which is obtained by reducing the lipid content in fish bone and then grinding the dried bones into a fine powder wherein the particle size is in the range of about 2 to 60 µm ([0001]; [0006]; [0014]-[0015]; [0019]). The resultant fine fish bone powder is suitable for supplementing calcium and the small powder size allows it to be easy to swallow when drinking or process into granules/tablets ([0015] and [0019]).
Both Nielsen and Masakatsu are directed to methods of preparing fish bone powders. It would have been obvious to milling the dried fish bone of Nielsen to the particle size range taught by Masakatsu, because Masakatsu teaches that this was a suitable particle size range for calcium supplements derived from fish bone powder that are suitable for swallowing and incorporating into food/drink products. Further, regarding claims 19-20, "[i]n the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists." In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I).
Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen in view of Yoshiaki and Hemung as applied to claim 4 above, further in view of Mamoru, JPH1070968 A (hereinafter referred to as Mamoru, English Translation provided).
Regarding claims 21 and 23, Nielsen in view of Yoshiaki and Hemung teaches treating the fish bone with NaOH to remove fat, but is silent regarding extracting fat with a solvent such as hexane.
In the same field of endeavor, Mamoru teaches a method for producing a fine powdered calcium agent using fish bone as the raw material, wherein the fish bone is first treated with NaOH then treated with hexane to remove residual fat ([0001;0015]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Nielsen by including the step of extracting fat with hexane so as to remove residual fat from the bone.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Nielsen in view of Yoshiaki, Hemung and  Mamoru as applied to claim 21 above, further in view of Li US Patent Application Publication No. 2013/0084228 (hereinafter referred to as Li).
Regarding claim 22
Li teaches a method of removing lipid from bone comprising treating the bone with an organic solvent such as isopropanol ([0007]). Both Nielsen and Li are directed to the processes of removing fat from bones and where Mamoru teaches extracting a bone with solvent, Li teaches isopropanol is a suitable solvent for removing fat from bone. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Nielsen in view of Hemung and Mamoru by replacing hexane with isopropanol for the reason that the prior art has established that isopropanol is an art-recognized solvent suitable for extracting fat from the bone. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See MPEP 2144.07. 

Claim 24  is rejected under 35 U.S.C. 103 as being unpatentable over Nielsen in view of Yoshiaki and Hemung as applied to claim 4 above, further in view of Prabakaran, “Development of Hydroxyapatite from Natural Fish Bone through Heat Treatment”, Trends, Biomater, Artif. Organs, 2006, 20(1), pages 20-23 (hereinafter referred to as Prabakaran).
	
Regarding claim 24, Nielsen in view of Yoshiaki and Hemung teaches pre-treating fish bone by remove adhering proteins with steam thus being silent regarding pretreating the fish bone in boiling water at 100 ºC.
In the same field of endeavor, Prabakaran teaches a method of preparing fish bone powder comprising the step of boiling the fish bone in water for 1 hour followed by washing using water to eliminate fish meat (page 20. para. “Materials and Methods”).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have replaced the steaming treatment with boiling water treatment as disclosed by Prabakaran to remove adhering protein from the fish bone and reasonably expect such a replacement could be successful in removing protein, for the reason that Prabakaran has established that boiling water treatment is suitable for removing protein from fish bone.

Claims 4, 13-14, 16-17, 25-26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiaki, JPH11318389 A (hereinafter referred to as Yoshiaki, English Translation relied on for reference).
Regarding claims 4, 13-14, 16-17 and 26, Yoshiaki teaches a method of preparing fish bone powder rich in calcium phosphate that has been produced from either salmon or tuna bone [0001-0002]. The method comprises pre-treating the fish bone which comprises removing meat from the fish bone, heating (e.g., steaming) to remove adhering proteins, reducing the size of the fish bone to 0.2-0.5 cm (e.g., 2-5 mm), and washing the shredded fish bone with water ([0007-0008; 0014]). Steaming reads on treating using “hot water” and necessarily happens at a temperature that falls with those recited in claims 4 and 26. The size as disclosed by Yoshiaki overlaps with that recited in claims 24 and 26. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Yoshiaki teaches steaming but is silent regarding the duration. However, given that the purpose of steaming is to remove adhering proteins, it would have been 
 The method also comprises the addition of water and a protease enzyme (e.g., Alcalase) to degrade the protein ([0010]; [0014]: Example 1). After the proteolytic enzyme treatment step, Yoshiaki also teaches performing a treatment with a 2% caustic soda (NaOH) aqueous solution to remove residual fat ([0014]: Example 1). After the treatment was completed, the bones dried and pulverized to form the fish bone powder ([0014]: Example 1).
Even though Yoshiaki teaches removing fats (non-polar components) with an alkali solution, wherein the alkali concentration is 2%, the alkali concentration of the prior art is close to the upper limit of the claimed range that a skilled artisan would have expected them to have the same properties, given that both the claimed invention and Yoshiaki are directed to the process of defatting fish bones with alkali. "[A] prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close." Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05 I).
To the extent that the removal of non-polar components from the pre-treated bone with an alkali solution step is supposed to occur before the removal of protein with an enzyme step as required by claim 4, "selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results." In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (MPEP 2144.04 IV C.)
Furthermore, it is also noted that Yoshiaki teaches an initial step wherein the fish bone may be treated with alkali [0007].
Further regarding claims 16-17 and 26, given that Yoshiaki teaches a fish bone powder that is produced by a process that is essentially the same as the process recited in claims 4 or claim 26, it logically follows that the fish bone powder as disclosed by Yoshiaki teaches the amounts of protein, fat, ash and minerals that fall within or overlap with or encompass those recited in claims 16-17 and 26. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). (MPEP 2112.01 I).
Regarding claim 25, Yoshiaki teaches an enzyme dosage of 0.3% or a broad range of 0.01-1% ([0014; 0010]). The broad range as disclosed by Yoshiaki encompasses that recited in the claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Regarding claim 28, Yoshiaki teaches what has been recited above but is silent regarding that the removal of the protein component is done at a pH from 8-8.5. However, the pH of an enzymatic reaction is among the general conditions known by one of ordinary skill in the art to affect the activity of the enzyme, and it is well known that Alcalase as used by Yoshiaki is an alkaline proteases that are more active in alkaline condition. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the pH to an alkaline .
Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiaki as applied to claim 4 above, further in view of Hemung, "Properties of Tilapia Bone Powder and Its Calcium Bioavailability Based on Transglutaminase Assay", International Journal of Bioscience, Biochemistry and Bioinformatics, Vol. 3, No. 4, July 2013, pp. 306-309 (hereinafter referred to as Hemung).
Regarding claim 8, Yoshiaki teaches the step of removing fat comprising the steps of mixing NaOH solution with the bone, heating the mixture of fish bone NaOH solution at 90 ºC for 30 min, and washing with water ([0014]).
The temperature as disclosed by Yoshiaki falls with that recited in the claim. 
The time of 30 min as disclosed by Yoshiaki is very close to the lower limit of time as recited in the claim that one skilled in the art would have expected them to have the same properties, given that both the present invention and Yoshiaki are directed to treating fish bone with alkali solutions to remove fat. It has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (MPEP 2144.05). 
Yoshiaki is silent regarding the ratio of fish bone to the alkali solution. However, the ratio as recited in the claim depends on the amount of alkali solution, which is the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. (See MPEP 2144.05 II).	
Further, in the same field of endeavor, Hemung teaches a method for preparing fish bone powder comprising an alkaline treatment step in which fish bone is soaked in 0.8% NaOH solution at 90°C for 1 hour and the ratio of fish bone/NaOH of 1:2; after soaking, the fish bone is washed with water (page 306, column 2, II. B. Fish Bone Preparation). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Yoshiaki by including the concentration of alkali solution, the ratio of fish bone/alkali solution, the temperature of heating, the duration of soaking and water as the washing agent for the reason that the prior art has established the aforementioned practices are known to be suitable.
Regarding claim 12
Hemung teaches that tilapia bone is suitable for making fish bone powder to provide calcium, and that the fish bone powder can be made by soaking fish bone in alkaline solution followed by reducing size and drying (abstract, page 306-307, para. under “Fish Bone Preparation”).
Both Yoshiaki and Hemung are directed to process of making a fish bone powder. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Yoshiaki by substituting tilapia fish bone for tuna or salmon bone, for the reason that the prior art has established that the tilapia bone is an art-recognized fish bone suitable for making fish bone powder to provide calcium. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See MPEP 2144.07. 
Tilapia is considered to be a freshwater fish.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshiaki as applied to claim 4 above, further in view of Gianna US Patent No. 5,021,338 (hereinafter referred to as Gianna), Nielsen US Patent Application Publication No. 2002/0182290 (hereinafter referred to as Nielsen), and Mamoru JPH1070968 A (hereinafter referred to as Mamoru, English Translation provided).
Regarding claim 9, Yoshiaki as recited above, teaches the step of mixing bone with water and enzyme  ([0010]; [0014]: Example 1); Yoshiaki also teaches incubating the fish bone with the Alcalase enzyme at a temperature of 40-50 ºC for 10 hours followed by washing with water ([0014]). The temperature as disclosed by Yoshiaki overlaps with that recited in the claim. In the case where the claimed ranges “overlap or prima facie case of obviousness exists. (MPEP 2144.05 I).
Although Yoshiaki does not expressly teach the duration of enzymatic reaction as recited in the claim, it is within the knowledge of a skilled artisan that the degree of enzymatic reaction is a function of incubating time, and such an artisan would have been motived to adjust the incubating time as desired to ensure the enzymatic reaction proceeds to a desired level. As such, the reaction time as recited in the claim is merely an obvious variant of the prior art.
Yoshiaki does not expressly disclose adjusting the pH of the mixture to 8-8.5 with NaOH or KOH prior to adding the enzyme. However, the pH of an enzymatic reaction is among the general conditions known by one of ordinary skill in the art to affect the activity of the enzyme, and specifically it is well known that Alcalase as used by Yoshiaki is an alkaline proteases that are more active in alkaline condition. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the pH to an alkaline condition using a well-known base such as NaOH or KOH to ensure that the alkali protease is in an active condition and protein is suitably removed. 
Further, Gianna teaches a method of cleaving protein with an alkaline protease in which the pH of the reaction is kept at optimum value such as 8 with NaOH (column 7, line 36-45). Both Yoshiaki and Gianna are directed to enzymolysis of protein with an alkaline protease. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Yoshiaki by 
Yoshiaki is silent regarding the enzyme inactivating step and filtering step.
In the same field of endeavor, Nilsen teaches a method of making fish bone powder comprising the step of mixing a fish bone with water and an alkaline protease enzyme (e.g., Protamex) to form a mixture and incubating the mixture at a temperature of 55 ºC for 45 min, inactivating the enzyme by heating at temperature of 95 ºC for 15 min, and filtering the mixture to separate the fish bone and the liquid ([0037; 0019-0020]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Yoshiaki by applying the enzyme inactivating step to disable the enzyme and the filtering step to separate the fish bone for the reason that those practices are known to be suitable in the art.
The temperature of inactivation as disclosed by Nielsen fall within those recited in the claim.
The duration of inactivation as disclosed by Nielsen is shorter than that recited in the claim. However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the time of inactivating the enzyme such that all the enzyme are disabled. Therefore, the duration of inactivation as recited in the claim is merely an obvious variant of the prior art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. (See MPEP 2144.05 II).	
Yoshiaki in view of Gianna and Nielsen is silent regarding the step of drying the fish bone and the step of keeping the fish bone in a cool and dry place.
Mamoru teaches a method for producing a fine powdered calcium agent using fish bone wherein the fish bone is mixed with water and then treated with proteolytic enzyme [0001]. Mamoru further teaches that after the enzymatic degradation, the fish bone and liquid components are separated by centrifugation or filter press ([0012]-[0014]). Next the solid content is washed with water, which has a neutral pH of 7, and the bone powder obtained is dried using a vacuum dryer [0014].
Both Yoshiaki and Mamoru teach similar methods of producing fish bone powder, wherein the methods comprise treating the bone with proteolytic enzyme to remove the protein content. Given that Yoshiaki teaches a decomposition step with a proteolytic enzyme in water and Mamoru teaches a similar decomposition reaction by enzyme in water, it would also have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Yoshiaki by including the washing step and drying step as disclosed by Mamoru, for the reason that those steps are known be suitable in the art.
Since the fish bone is subjected to a drying process, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have stored the dried product in suitable conditions for subsequent use or processing.
Yoshiaki as modified by Gianna, Nielsen and Mamoru fails to expressly teach agitation at the speed recited in the claim, however, stirring a reaction solution is within . 

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiaki as applied to claim 4 above, further in view of Masakatsu JP2002238504A (hereinafter referred to as Masakatsu, English Translation provided).
Regarding claims 18-20, Yoshiaki teaches pulverizing the fish bone into powder but is silent regarding that the powder has a median diameter of the particle size distribution as recited in claims 18-20.
Masakatsu teaches fish bone powder which is obtained by reducing the lipid content in fish bone and then grinding the dried bones into a fine powder wherein the particle size is in the range of about 2 to 60 µm ([0001]; [0006]; [0014]-[0015]; [0019]). The resultant fine fish bone powder is suitable for supplementing calcium and the small powder size allows it to be easy to swallow when drinking or process into granules/tablets ([0015] and [0019]).
Both Yoshiaki and Masakatsu teach fish bone powders that serve as a calcium supplement or food ingredient and that have been produced from processed dried fish bone, and subsequently ground into powder. It would have been obvious to grind the dried fish bone of Yoshiaki to the particle size range taught by Masakatsu, because Masakatsu teaches that this was a suitable particle size range for calcium supplements derived from fish bone powder that are suitable for swallowing and incorporating into food/drink products. Further, regarding claims 19-20, "[i]n the case where the claimed .

Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiaki as applied to claim 4 above, further in view of Mamoru, JPH1070968 A (hereinafter referred to as Mamoru, English Translation provided).
Regarding claims 21 and 23, Yoshiaki teaches treating the fish bone with NaOH to remove fat, but is silent regarding extracting fat with a solvent such as hexane.
In the same field of endeavor, Mamoru teaches a method for producing a fine powdered calcium agent using fish bone as the raw material, wherein the fish bone is first treated with NaOH then treated with hexane to remove fat ([0001;0015]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Yoshiaki by including the step of extracting fat with hexane so as to further remove fat from the bone.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshiaki in view of Mamoru as applied to claim 21 above, further in view of Li US Patent Application Publication No. 2013/0084228 (hereinafter referred to as Li).
Regarding claim 22
Li teaches a method of removing lipid from bone comprising treating the bone with an organic solvent such as isopropanol ([0007]). Both Yoshiaki and Li are directed to the processes of removing fat from bones and where Mamoru teaches extracting a bone with solvent, Li teaches isopropanol is a suitable solvent for removing fat from bone. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Li in view of Mamoru by replacing hexane with isopropanol for the reason that the prior art has established that isopropanol is an art-recognized solvent suitable for extracting fat from the bone. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See MPEP 2144.07. 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshiaki as applied to claim 4 above, further in view of Prabakaran, “Development of Hydroxyapatite from Natural Fish Bone through Heat Treatment”, Trends, Biomater, Artif. Organs, 2006, 20(1), pages 20-23 (hereinafter referred to as Prabakaran).
Regarding claim 24, Yoshiaki as recited above teaches pre-treating fish bone by remove adhering proteins with steam thus being silent regarding pretreating the fish bone in boiling water at 100 ºC.
In the same field of endeavor, Prabakaran teaches a method of preparing fish bone powder comprising the step of boiling the fish bone in water for 1 hour followed by washing using water to eliminate fish meat (page 20. para. “Materials and Methods”).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Yoshiaki by replacing the steaming treatment with boiling water treatment as disclosed by Prabakaran to remove adhering protein from the fish bone and reasonably expect such a replacement could be successful in removing protein, for the reason that Prabakaran has established that boiling water treatment is suitable for removing protein from fish bone.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshiaki as applied to claim 4 above, and further in view of Nielsen US Patent Application Publication No. 2002/0182290 (hereinafter referred to as Nielsen).
Regarding claim 29, Yoshiaki teaches a protease which is Alcalase enzyme, but is silent regarding a complex of serine endopeptidase and metalloendopeptidase. 
In the same field of endeavor, Nielsen teaches a method of making fish bone powder comprising treating fish bone with a protease; Nielsen also teaches that a complex of serine endopeptidase and metalloendopeptidase is suitable for use to degrade/remove protein from the fish bone (e.g., Protamex, [0037; 0023; 0006]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Yoshiaki by using the complex of serine endopeptidase and metalloendopeptidase to degrade/remove protein from the fish bone for the reason that the prior art has recognized that a complex of serine endopeptidase and metalloendopeptidase is an art –recognized protease mix suitable for degrading/removing protein from the fish bone. The selection of a known material based prima facie obviousness determination. See MPEP 2144.07. 


Response to Arguments
Applicant's arguments filed 12/30/2021 have been fully considered but they are not persuasive. 
Regarding the limitation on the condition of preheating, applicant asserts on page 9 of the Remarks that applicant unexpectedly discovered that pretreatment of the fish bone with hot water at the claimed temperature range and time range helps to reduce the fat content better than steam, which results in maximized output and reduced costs. 
Applicant’s arguments are considered but found unpersuasive. Examiner notes that Experimental 6 of the instant specification (page 15) discloses using both hot water treatment at 95 ºC for 45 min and steam treatment for 45 min, and the specification merely states that “The result shows that the pretreatment by cooking with hot water helps to reduce the fat content better than cooking with steam” on page 15 line 14-15. However, such a statement is essentially a conclusive remarks that lacks evidentiary support. Applicant is encouraged to submit data to support the statement.
 Even if, in arguendo, that the showing really shows that hot water helps to remove fat better than steam, the Office submits that such a showing is not commensurate in scope with the claims, for the reason that 45 min as shown in the experimental 6 does not read on 50-90 min as recited in the claims, nor could a temperature of 95 ºC account for a broader temperature range of 80-120 ºC recited in 
Applicant argues on page 9 of the Remarks that Yoshiaki provides no teaching that would motivate a skilled artisan to use hot water at 80 -120 ºC for 50 -90 min.
Applicant’s arguments are considered but found unpersuasive. As recited above, Yoshiaki teaches using steam, which reads on the limitation of hot water at 80 -120 ºC. As for the time, given that Yoshiaki teaches that the purpose of steaming is to remove adhering proteins, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have varied the time such that adhering proteins could be sufficiently removed. As such, the time as recited in the claim is merely an obvious variant of the prior art. Unfortunately, applicant has not shown by convincing evidence the criticality associated with the duration of treatment.
For the reasons set forth above, applicant’s arguments on pages 10-11 that other secondary references fail to teach the aforementioned preheating conditions are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/C.L./Examiner, Art Unit 1793                                                                                                                                                                                                        
/Nikki H. Dees/Primary Examiner, Art Unit 1791